IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RICHARD DOUCETTE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-3956

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed September 7, 2016.

An appeal from the Circuit Court for Calhoun County.
Allen L. Register, Judge.

Richard Doucette, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Brett Coleman, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.